Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed January 8, 2021 has been entered.  Claims 1, 5-7, 9, 10, and 12-16 are pending in this application and examined herein.

Rejections—35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 6, 10, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Van Hassel et al. (US 2018/0133804), in view of the Abstract of SBIR Award 2016.1 and the Pepi et al. DSIAC Journal article.
This rejection is substantially for reasons set forth in item no. 4 of the Office Action of December 16, 2020, taken with the following.  With respect to the amendment to line 4 of each of claims 1 and 10, whether one characterizes an initial material processed in either the claimed apparatus or the devices of the prior art as a “raw material” or a “feedstock” is of little import.  It is noted that the claims are directed  to an apparatus, and the material processed in an apparatus will not generally affect patentability of an apparatus (which is defined by a physical arrangement of its parts).  Further, any material that one intends to work with in a given system 
The remainder of independent claims 1 and 10, as well as claims 5, 6, 13, 15 and 16, have not been amended since the time of the previous Office Action.
For reasons as previously stated, one of ordinary skill in the art, having knowledge of van Hassel et al., the SBIR Abstract, and Pepi et al., would have been motivated to construct an apparatus as presently claimed.

Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over van Hassel et al. in view of the SBIR Abstract and Pepi et al., as above, and further in view of Flitsch et al. (US 2014/0374933).
This rejection is for reasons set forth in item no. 5 of the Office Action of December 16, 2020.  The instant claims have not been amended since that time.

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over van Hassel et al. in view of the SBIR Abstract and Pepi et al., as above, and further in .
The combination of van Hassel, SBIR and Pepi discloses a system including a plasma torch; note particularly the SBIR Abstract.  The prior art does not specifically state that the plasma torch “is configured to direct a plasma gas on the feedstock and generate an electric arc heating the feedstock to a desired temperature” as required by claims 7 or 12 as amended.  Each of Dube, Henryon and Cobos Jimenez indicate that this is what plasma torches are designed to do; see, for instance, Dube col. 3, ll. 54-68, Henryon col. 2, ll. 9-24, or Cobos Jimenex para. [0029] and [0060].
Given these disclosures, one of skill in the art, having combined the teachings of van Hassel et al., SBIR, and Pepi et al., would have concluded that the plasma torch in the resulting system would be configured to operate in a manner as recited in the instant claims.

			Response to Arguments
7.	In a response filed January 8, 2021, Applicant argues that the claims should be considered patentable over the prior art because the amendments to claims 1 and 10 distinguish the claims from the prior art, that the SBIR Abstract does not enable the concept of a mobile foundry module with the features stated therein, that Pepi does not enable the concept of a mobile additive manufacturing module, that the wording of the prior Office Action with respect to the motivation to combined van Hassel and Pepi was improper, and/or that the new limitations in claims 7 and 12 distinguish the invention from the prior art.  Applicant’s arguments have been carefully considered, but are not persuasive of patentability because:

b) With respect to enablement of the SBIR disclosure, the examiner notes that the first line of the SBIR Abstract states “A shippable metallurgical system exists …” [emphasis added].  This is in the context of an agreement between a contractor and an agency of the United States Government.  The examiner’s position is that the SBIR Abstract is, on its face, enabling for the devices and procedures stated to exist.
c) Applicant’s explanation of a lack of enablement of Pepi is not understood.  Page 4 of 20 of Pepi states “Although the companies were only expected to show a proof-of-concept in the Phase-I effort, MolyWorks used their existing mobile foundry to produce metallic powder….”  Once again, this appears to be a direct statement that the prior art apparatus was actually used for its intended purpose, i.e. was not merely some ethereal concept.
d) With respect to the motivation to combine van Hassel and Pepi, the word “one” in the rejection was intended to refer to “one of ordinary skill in the art”.  In other words, such a person would have been aware of the disclosures of the prior art, and such a person would have had the knowledge to combine their teachings and construct a device as claimed.
e) With respect to claims 7 and 12 as amended, the examiner believes that the new grounds of rejection in item no. 6 supra indicates unpatentability of those claims.

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 


							
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	March 2, 2021